DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group II, claims 14-17, and 19-21 in the reply filed on May 18,2022 is acknowledged.  The traversal is on the ground(s) that the tube is not sealed as if it were the pump would not work.  This is not found persuasive because it appears applicant is importing scope into the claims that is not set forth, sealed simply may encompass closed. Secondly, a pump system such as the one of the noted reference would need to be ‘sealed’ to some extent to function, and arguments of counsel cannot take the place of evidence on the record. Should applicant wish to submit a convincing affidavit or declaration to the scope as claimed can not function with the noted prior art in the lack of unity, applicant is welcome to for further considerations. 
Claims 10-13, 18, 22-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wilson (GB 2492219 A) in view of BOISSEAU (EP 0595721 A1).
For claim 14; Wilson discloses livestock enclosure comprising at least one stall (10) delimited by: two lateral partitions ((12) (14) & (16)), a stall rear sill (edge of (100)/(102) shown in the annotated figure 4 below, dashed arrows), extending along a access corridor (edge of (100)/(102)), a front limit (annotated figure 2 below, oval), forming the back of the stall (rear rail (20) page 3; lines 24-30), wherein said front limit includes a tubular device to form a lower stop (annotated figure 2 below, square).

    PNG
    media_image1.png
    281
    284
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    225
    290
    media_image2.png
    Greyscale

Wilson fails to disclose a flexible tubular device. 
However, BOISSEAU does disclose a flexible tubular (translation, para 4) comprising a single-part having a tubular wall that delimits a sealed chamber (translation, para 7-8) intended to be filled with a fluid (translation, abstract), wherein said tubular wall comprises an elastomeric matrix (9) into which is integrated at least one reinforcement ply delimited by two longitudinal portions ((2a) (2b) and translation, para 5-6 & 21-22), wherein said at least one reinforcement ply has the general shape of a sleeve that extends within said tubular wall to surround said sealed chamber (fig. 2 & 3), and wherein said two longitudinal portions of said at least one reinforcement ply are juxtaposed to each other (para 22 and fig 2 & 3).
The only distinction between the prior art and the claimed invention is that the prior art does not disclose the explicit structure of the claimed tubular device however, BOISSEAU does disclose such a tubular device. Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cow stalls as disclosed by Wilson by utilizing the known tubular device as it is held that work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives such that fluid may travel through the stop and absorb shock supplied to the reinforced tube (BOISSEAU translation, para 4). See MPEP 2143 I. (F) & (G).
Allowable Subject Matter
Claims 15-17 & 19-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to disclose both a front and back limit with the structure of the flexible tubular device, the livestock enclosure explicitly filling said tubular structure and the reinforcement plies are superimposed to each other within said radial longitudinal lip.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE P MACCRATE whose telephone number is (571)272-5215. The examiner can normally be reached M-Th: 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE PAIGE MACCRATE/Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642